department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service subject deficiency_interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x corp authorized representative year year issue dollar_figurea dollar_figureb at what date does interest start running on a deficiency in tax where x originally reported an overpayment on its return elected to have the overpayment credited against its estimated_tax liability for the next succeeding year but paid all required quarterly installments of estimated_tax without resort to the credit elect conclusion to the extent the credit elect is not used to satisfy estimated_taxes interest on the deficiency corresponding in amount to the unused_credit elect does not start running until the unextended due_date of the succeeding year’s income_tax return facts x timely filed its tax_return for year on the extended due_date september year the year return reflected an overpayment of dollar_figurea which x elected to apply to its year estimated_tax liability upon audit the service determined that x had a deficiency of dollar_figureb for year which was greater than the amount of the credit elect in computing interest on the deficiency amount corresponding to the credit elect x claims interest should run from the date the credit was used to satisfy any shortfalls in x’s estimated_taxes for year and since no amount of the credit was used to satisfy x’s estimated_tax liabilities-x fully paid all quarterly installments of estimated_tax for year without resort to the credit elect interest should run on the subsequently determined deficiency corresponding in amount to the credit elect from the unextended due_date of the year return we agree law and analysis in general deficiency_interest under code sec_6601 can be charged only when the tax is both due and unpaid 588_f2d_342 2d cir when an amount originally paid with respect to one tax here x’s income taxes for year is subsequently credited against a different obligation x’s estimated_tax liabilities for year the date that interest starts running under sec_6601 is the point at which the government loses the use of the money in question as a payment of the original year’s tax in a credit situation this occurs when the credit is effective as payment of the next year’s estimated_tax even when that point precedes the credit election revrul_88_98 1988_2_cb_356 modified and superseded by revrul_99_40 1999_40_irb_441 revrul_77_475 1977_2_cb_476 revoked by revrul_83_111 1983_2_cb_245 reinstated and modified by revrul_84_58 1984_1_cb_254 however where other funds are available to fully pay the estimated_tax the credit would not be effective as a payment of estimated_tax under the use-of-money principles enunciated in 36_fedclaims_680 these facts are based on x’s transcript of account and acq aod cc-1997-008 date and sequa corporation v united_states u s t c cch big_number s d n y date these cases hold that the credit elect may not be used as a payment of estimated_tax installments due prior to or even after the date of the election where those taxes are fully paid without application of the credit in may department stores the taxpayer reported overpayments on its timely filed and returns and elected to have the overpayments applied to the following years’ estimated_tax liabilities but did not designate which quarterly installments against which the credit elect should be applied in accordance with revrul_84_58 1984_1_cb_254 the service applied the credit elect to the following years’ first quarterly installment even though the taxpayer had made sufficient estimated_tax payments for its first and second installments without application of the credit elect on audit the service determined deficiencies in tax for the and years in amounts less than the credit elects and computed deficiency_interest from the due dates of the first installments of estimated_tax for each year the court of federal claims held no interest was owed on the deficiency until the due dates of the third estimated_tax installments because the credit elects were not needed to cover estimated_tax payments and were available to offset the deficiencies until those third installments sequa holds that if a taxpayer elects to apply an overpayment to its estimated_taxes for the following year and later discovers that it has overstated its overpayment which creates a deficiency_interest on the deficiency begins to run not on the date of the election but on the date on which such funds were actually so applied relying on the fact that sequa’s payment of its first quarterly installment of estimated_taxes was more than enough to satisfy its total estimated_tax liability and the credit elect was never needed to pay taxes-estimated or actual-the district_court concluded that the service had use of the credit elect funds to offset the deficiency until date in light of may department stores the service has reconsidered the manner in which deficiency_interest is computed under sec_6601 when taxpayer makes an election to credit the overpayment to the succeeding year's estimated_taxes when such election is made the credit is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under code sec_6654 and sec_6655 revrul_99_40 1999_40_irb_441 thus the service will in revrul_84_58 the service held that for returns filed after date when a taxpayer elects to have an overpayment of income_tax credited against its estimated_tax for the next succeeding year such overpayment arising on or before the due_date of the return will be applied against the first installment of estimated_tax for the next succeeding year unless the taxpayer requests that it be applied to a later installment accrue interest on a subsequently determined deficiency from the date the credit elect is applied to the succeeding year’s estimated_taxes to the extent the credit elect is equal to or less than the deficiency amount in all situations the estimated_tax rules in effect for the tax_year in which the credit is used will determine the amount of estimated_taxes due and thus the amount of the credit needed to satisfy the quarterly installments revrul_99_40 does not address the situation where the credit elect is not needed to satisfy any installment of estimated_tax in the succeeding year however such amount shall be considered as a payment of the income_tax for the succeeding taxable_year pursuant to code sec_6513 and for purposes of limitations on credits or refunds shall be deemed to have been paid on the last day prescribed for filing the return for such taxable_year determined without regard to any extension of time for filing under code sec_6513 since the unextended due_date of the succeeding year’s return is the date the credit is effective as a payment of the succeeding year’s income taxes for purposes of claiming a refund_or_credit for that year the government should also be treated as having lost the use of that money as a payment of the original year’s tax at that point in time accordingly where no part of the credit is used to satisfy estimated_taxes the original year’s tax would become due and unpaid as of the unextended due_date of the succeeding year’s return and on that date interest would start running under sec_6601 here because the entire credit elect was not needed to pay estimated_taxes it is deemed a payment of income taxes for year as of the unextended due_date for the year return the year deficiency corresponding to the amount of the unused_credit elect started running interest as of the unextended due_date of the year income_tax return by george e bowden technical assistant to the assistant chief_counsel field service where a taxpayer splits the credit elect between installments of estimated_tax the estimated_tax rules allow the credit elect to be applied as needed to satisfy all or part of the amount payable on the quarterly installment due_date when a credit elect is split among various installments the taxpayer will use money ultimately belonging to the government at differing times to satisfy estimated_tax liabilities accordingly we conclude that deficiency_interest computations that take into account the manner in which the credit elect was split among installments of estimated_tax are consistent with both may department stores and avon products inc v united_states see notice n issued date
